Benning, J.
My the Court. delivering the opinion.
Wa-s ¡the Court right in sustaining the demurrer and dismissing the bill ?
The case presented by the bill, is one of latent ambiguity. The grant, upon its face, shows nothing ambiguous. It is to Alfred Brown, and there is nothing on its face to show, that ho such person as Alfred Brown ever existed. When, however, enquiry outside of the grant, comes to be made for this Alfred Brown, no such person is to be found. This outside enquiry shows the grant, which had appeared unambiguous, to be ambiguous. The case becomes one of latent ambiguity.
Aud aliunde evidence is admissable for the purpose of clearing up a latent ambiguity. One of Bacon?s maxims is : Jl.mbiguitas verborum latens verificatione suppletur; nam quod ex facto oritur ambiguum, verificatione facti tollitur. I, Oreen. Ev. 297; Doe d. Henderson vs. Hackney, (Jitlanía, Jhvg. IS57.)
And this, if not more than this, is “ declared” to be the Saw by an Act of the last Legislature.
The complainants then, may, at law, show, if they can, by parol evidence, what they allege to be true in their bill. And if they can do this at law, they have no right to come into equity.
We think that the Court was right in dismissing the bill.
Judgment affirmed.